Title: To George Washington from Henry Knox, 14 July 1794
From: Knox, Henry
To: Washington, George


               
                  sir
                  July 14. 1794.
               
               I have the honor to submit to you Capt. Hills sketch of the Powtomac above the falls, and his opinion of Little Lime stone Spring as the most proper place to establish the Arsenal.  The law seems to make the purchase of the ground with the consent of the Legislature an indispensible preliminary.  I have the honor to be sir most respectfully your humble Servant
               
                  H. Knox
               
             